[Cite as Bank of New York Mellon v. Williams, 2014-Ohio-3737.]
                            IN THE COURT OF APPEALS OF OHIO

                                 TENTH APPELLATE DISTRICT


The Bank of New York Mellon,                         :

                Plaintiff-Appellee,                  :
                                                                       No. 13AP-499
v.                                                   :           (C.P.C. No. 11CVE-11-14085)

Tonia Y. Williams et al.,                            :           (REGULAR CALENDAR)

                Defendants-Appellants.               :




                                          D E C I S I O N

                                   Rendered on August 28, 2014


                McGlinchey Stafford PLLC, Bryan T. Kostura, and James W.
                Sandy, for appellee.

                Thomas L. Sooy; Reed Smith, LLP, and Richard L. Heppner,
                Jr., pro hac vice, for appellants.

                  APPEAL from the Franklin County Court of Common Pleas

KLATT, J.
        {¶ 1} Defendants-appellants, Tonia Y. and Robert E. Williams, appeal a judgment
of the Franklin County Court of Common Pleas that denied their Civ.R. 60(B) motion for
relief from judgment. For the following reasons, we affirm.
        {¶ 2} On November 11, 2011, plaintiff-appellee, the Bank of New York Mellon
("Mellon"), as trustee for the certificate holders of the CWABS, Inc. Asset Backed
Certificates, Series 2005-7, filed a complaint in foreclosure against the Williams. Mellon
attached to the complaint copies of the Williams' note and mortgage, as well as an
assignment of the mortgage.
        {¶ 3} When the Williams failed to answer the complaint, Mellon moved for
default judgment. Mellon supported its motion with an affidavit from an assistant vice
No. 13AP-499                                                                               2

president of Bank of America, N.A., which was the servicing agent for the Williams' loan.
The assistant vice president testified that the Williams had defaulted on the note by failing
to make payments, the indebtedness had been accelerated, and the balance due was
$118,397.04, plus 6.75 percent interest per annum. The Williams did not respond to the
motion for default judgment.
        {¶ 4} On March 29, 2012, the trial court granted Mellon's motion and entered a
judgment ordering the sale of the Williams' property. The Franklin County Sheriff then
sold the Williams' property at auction. Approximately two weeks after the sale, the
Williams moved for relief from judgment pursuant to Civ.R. 60(B). The Williams' motion
challenged Mellon's standing to file the complaint in foreclosure. Mellon responded that
it did, in fact, have standing because it was the holder of the note and mortgage when it
filed suit.
        {¶ 5} On May 14, 2013, the trial court issued a decision and entry denying the
motion for relief from judgment.       The trial court found that the Williams had not
established a Civ.R. 60(B) ground for relief or a meritorious defense.
        {¶ 6} The Williams now appeal from the May 14, 2013 judgment, and they assign
the following errors:
              FIRST ASSIGNMENT OF ERROR

              THE TRIAL COURT ERRED WHEN IT HELD THAT TONIA
              AND ROBERT WILLIAMS (HEREINAFTER "THE
              WILLIAMS") LACKED STANDING TO CHALLENGE THE
              INVALID MORTGAGE ASSIGNMENT[.]

              SECOND ASSIGNMENT OF ERROR

              THE TRIAL COURT ERRED IN HOLDING THAT THE
              BANK OF NEW YORK MELLON ESTABLISHED ITS
              STANDING TO INVOKE THE JURISDICTION OF THE
              COURT WHEN IT FILED ITS COMPLAINT[.]

        {¶ 7} We will begin our analysis with the Williams' second assignment of error.
By that assignment of error, the Williams contend that Mellon's lack of standing deprived
the trial court of "constitutionally created and defined" jurisdiction. The Williams argue
that the absence of such jurisdiction rendered the underlying judgment void. Because the
method for challenging a void judgment is a common-law motion to vacate, not a Civ.R.
No. 13AP-499                                                                                  3

60(B) motion, the Williams maintain that they do not need to satisfy the requirements of
Civ.R. 60(B) to obtain relief from that judgment. We disagree.
       {¶ 8} Initially, we recognize that the Williams are correct when they assert that
the authority to vacate a void judgment originates from the inherent power possessed by
Ohio courts, not Civ.R. 60(B). Patton v. Diemer, 35 Ohio St. 3d 68 (1988), paragraph four
of the syllabus. Accordingly, the appropriate recourse for challenging a void judgment is
to file a common-law motion to vacate. Young v. Locke, 10th Dist. No. 13AP-608, 2014-
Ohio-2500, ¶ 22. Success on such a motion does not require fulfillment of Civ.R. 60(B)'s
requirements. Freedom Mtge. Corp. v. Groom, 10th Dist. No. 08AP-761, 2009-Ohio-
4482, ¶ 19.
       {¶ 9} The Williams' argument falters because lack of standing does not render a
judgment void. True, in Fed. Home Loan Mtge. Co. v. Schwartzwald, 134 Ohio St. 3d 13,
2012-Ohio-5017, the Supreme Court of Ohio stated, "standing is required to invoke the
jurisdiction of the common pleas court."         Id. at ¶ 3.   However, in using the term
"jurisdiction," the Supreme Court was referencing a common pleas court's authority to
determine a specific case within that class of cases that is within the court's subject-matter
jurisdiction. Deutsche Bank Natl. Trust Co. v. Finney, 10th Dist. No. 13AP-198, 2013-
Ohio-4884, ¶ 24, accepted for appeal, 138 Ohio St. 3d 1447, 2014-Ohio-1182. Lack of
jurisdiction over a particular case merely renders a judgment voidable, not void. Pratts v.
Hurley, 102 Ohio St. 3d 81, 2004-Ohio-1980, ¶ 12. A voidable judgment is subject to the
provisions of Civ.R. 60(B). GMAC Mtge., L.L.C. v. Lee, 10th Dist. No. 11AP-796, 2012-
Ohio-1157, ¶ 24.
       {¶ 10} Recognizing that we might reach this ruling, the Williams assert a
contingency argument: they contend that they made the required showing to prevail on a
Civ.R. 60(B) motion. To succeed on a Civ.R. 60(B) motion, a party must demonstrate
that: (1) it has a meritorious claim or defense to present if the court grants it relief; (2) it
is entitled to relief under one of the grounds stated in Civ.R. 60(B)(1) through (5); and
(3) it filed the motion within a reasonable time and, when relying on a ground for relief
set forth in Civ.R. 60(B)(1), (2), or (3), it filed the motion not more than one year after the
judgment, order, or proceeding was entered or taken. GTE Automatic Elec., Inc. v. ARC
Industries, Inc., 47 Ohio St. 2d 146 (1976), paragraph two of the syllabus. If the moving
party fails to demonstrate any of these three requirements, the trial court should overrule
No. 13AP-499                                                                                4

the motion. Rose Chevrolet, Inc. v. Adams, 36 Ohio St. 3d 17, 20 (1988). A trial court
exercises its discretion when ruling on a Civ.R. 60(B) motion, and, thus, an appellate
court will not disturb such a ruling on appeal absent an abuse of discretion. Griffey v.
Rajan, 33 Ohio St. 3d 75, 77 (1987).
       {¶ 11} Here, although the Williams claimed entitlement to relief under multiple
Civ.R. 60(B) grounds before the trial court, they argue only one ground on appeal. The
Williams assert that they have alleged facts sufficient to prove fraud, which under Civ.R.
60(B)(3) is a basis for relief from judgment. According to the Williams, the securitized
trust for which Mellon is trustee does not exist, and, thus, Mellon committed fraud by
representing to the trial court that it acts as trustee for that trust. The Williams' evidence
for this fraud consists of their attorney's inability to find the trust—named CWABS, Inc.
Asset Backed Certificates, Series 2005-7—when he searched the Securities and Exchange
Commission's database of company filings. The trust, however, eluded the Williams'
attorney because he searched for the wrong name. The attorney inquired using the name
"Bank of America," not "CWABS, Inc." Therefore, the attorney's failure to find a listing for
the trust is not evidence that it does not exist. As the Williams have presented no other
evidence of fraud, they have not established the Civ.R. 60(B)(3) ground for relief from
judgment.
       {¶ 12} Moreover, even if the Williams had demonstrated a Civ.R. 60(B) ground,
they failed to prove a meritorious defense.           The Williams claim that they have a
meritorious defense because Mellon lacked standing at the time it filed the complaint. We
disagree.
       {¶ 13} A plaintiff has standing to initiate a complaint in foreclosure if it has an
interest in either the note or mortgage at the time it files suit. U.S. Bank, N.A. v. Gray,
10th Dist. No. 12AP-953, 2013-Ohio-3340, ¶ 27. To determine whether a plaintiff has
standing, we first examine the note and its indorsements, if any. A plaintiff has an
interest in the note if it is a person entitled to enforce the note.
       {¶ 14} Here, as reflected in the copy of the Williams' note attached to the
complaint, the note was originally payable to MLSG, Inc.               The note includes three
indorsements:     (1) from MLSG, Inc. to Countrywide Document Custody Services, A
Division of Treasury Bank, N.A., which was signed by Roberta J. Lucas, senior vice
president of MLSG, Inc., (2) from Countrywide Document Custody Services, A Division of
No. 13AP-499                                                                                5

Treasury Bank, N.A., to Countrywide Home Loans, Inc., which was signed by Laurie
Meder, vice president of Countrywide Document Custody Services, and (3) from
Countrywide Home Loans, Inc. to blank, which was signed by David A. Spector, managing
director of Countrywide Home Loans, Inc. Pursuant to the affidavit attached to Mellon's
motion for default judgment, Mellon had possession of the note.
       {¶ 15} A holder is a person entitled to enforce the note. R.C. 1303.31(A)(1). A
plaintiff may become a holder by possessing a note indorsed in blank.                    R.C.
1301.201(B)(21)(a) (the definition of "holder" includes a "person in possession of a
negotiable instrument that is payable [ ] to bearer"); R.C. 1301.201(B)(5) (a "bearer" is "a
person in possession of a negotiable instrument * * * that is payable to bearer or indorsed
in blank"). Because the note here was indorsed in blank and Mellon was in possession of
it at the time it filed the complaint, Mellon had the requisite interest in the note necessary
for it to have standing. The Williams, therefore, do not have a meritorious defense.
       {¶ 16} Because the Williams have established neither a Civ.R. 60(B) ground for
relief nor a meritorious defense, we conclude that the trial court did not err in denying
them relief from the judgment in foreclosure. Accordingly, we overrule the Williams'
second assignment of error.
       {¶ 17} Given our ruling on the Williams' second assignment of error, we find moot
the Williams' first assignment of error, which challenged a secondary basis for the trial
court's conclusion that no meritorious defense existed. Accordingly, we will not address
the first assignment of error.
       {¶ 18} For the foregoing reasons, we overrule the second assignment of error,
which renders moot the first assignment of error. We affirm the judgment of the Franklin
County Court of Common Pleas.
                                                                        Judgment affirmed.

                      DORRIAN and LUPER SCHUSTER, JJ., concur.